—In an action, inter alia, to set aside an alleged fraudulent conveyance of real property, the *893plaintiffs appeal from an order of the Supreme Court, Nássau County (Dunne, J.), dated September 15, 1995, which denied their motion for summary judgment.
Ordered that the order is reversed, on the law, with costs payable by Leo Zucker personally, the plaintiffs’ motion for summary judgment is granted, the plaintiffs are awarded judgment declaring null and void the transfer of the subject property from Leo Zucker to the Estate of Barbara Zucker, and the matter is remitted to the Supreme Court, Nassau County, for entry of an appropriate judgment.
Leo Zucker transferred real property to his wife’s estate, without fair consideration, at a time when a money judgment had been entered against him in an action brought by creditors. The judgment was never satisfied. Accordingly, the conveyance is deemed fraudulent under Debtor and Creditor Law § 273-a (see also, Durrant v Kelly, 186 AD2d 237, 238). Contrary to the Supreme Court’s conclusion, the defendants have raised no issue of fact to defeat the plaintiffs’ motion for summary judgment.
Rosenblatt, J. P., Ritter, Copertino and Pizzuto, JJ., concur.